Citation Nr: 0019939	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  98-08 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1997 to 
September 1997.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the December 1997 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for hepatitis C.  

The November 1998 Board decision remanded the case to obtain 
additional medical records and a VA examination.  This matter 
is now before the Board for appellate review.  


FINDING OF FACT

The probative medical evidence shows that hepatitis C 
preexisted service and underwent no increase in severity 
during active service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111 (West 1991 & West Supp. 
2000); 38 C.F.R. § 3.306 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The May 1997 military examination report stated that the 
veteran's gastrointestinal system was normal, and the veteran 
denied a history of liver trouble.  The examination was 
unremarkable except for the presence of tattoos.  In August 
1997, the veteran tested positive for the hepatitis C virus.  
The assessment was a probable past hepatitis C virus 
infection.  Laboratory results in early September 1997 
revealed an extraordinarily high viral load.  Later in 
September 1997, the veteran underwent an examination for 
medical separation.  The diagnosis was hepatitis C.  

The September 1997 authorization for administrative 
separation stated that the veteran had an erroneous 
enlistment as evidenced by hepatitis C.  The veteran 
eventually received an honorable administrative discharge.  

The December 1997 notice of disagreement and the June 
1998 appeal alleged that the veteran had weakness, 
nausea, headaches, joint pain, abdominal pain, fatigue, 
dizziness, shortness of breath, and elevated liver 
enzymes in the blood that were aggravated in service.  
The veteran alleged that his liver could not keep up 
with the physical and mental abuse of training.  He 
found it difficult to hold a full-time job after 
service because his symptoms had worsened during 
service.  

Pursuant to the Board's November 1998 remand, the 
veteran underwent a VA examination in October 1999.  
The examiner reviewed the veteran's medical records.  
The impression was hepatitis evidenced from July 1997 
and August 1997 laboratory tests that indicated the 
present of hepatitis C with confirmed reactive antibody 
testing.  The examiner opined that it was virtually 
certain that hepatitis C was present prior to 
induction, as conversion to reactive antibody status 
required several months at a minimum after initial 
exposure.  The tattoos might have provided a portal of 
entry if they were placed under less-than-sterile 
conditions.  The examiner opined that it seemed likely 
that no significant cirrhotic liver disease was present 
in service as evidenced by the normal physical 
examination.  The examiner opined that it was less 
likely than not that the short period of military 
service aggravated the underlying hepatitis C infection 
because laboratory testing improved between July 1997 
and August 1997, the exit history and physical 
examination reported that the veteran felt well, which 
indicated an absence of subjective complaints, and the 
absence of significant liver disease by physical 
examination and history at both the induction and exit 
from the military.  

The veteran's November 1999 statement alleged that 
disorientation from hepatitis C caused him to run red 
lights three times on his job as a bus driver.  He 
alleged that aggravation of hepatitis C in service had 
caused his body to feel different and for symptoms to 
become more apparent.  

The veteran underwent a VA examination in December 1999 
from a consulting physician.  The veteran reported 
currently feeling terrible but that he had no medical 
care since service.  The impression included chronic 
hepatitis C.  The examiner opined that the veteran 
currently had hepatitis C because, although he had no 
recent testing, the virus does not usually 
spontaneously go away.  The examiner opined that it was 
unlikely that the veteran got hepatitis C in service 
and that it was much more likely that hepatitis pre-
existed service.  The examiner opined that, although 
the veteran stated that he became worse during service, 
there was no evidence to support this.  The consulting 
examiner stated that he was in complete agreement with 
the October 1999 VA examiner's evaluation.  


Criteria

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

A veteran is presumed to be in sound condition when accepted 
for service, with the exception of disorders noted at the 
time of entrance into service unless clear and unmistakable 
(obvious and manifest) evidence demonstrates that the injury 
existed prior to service.  38 U.S.C.A. § 1111 (West 1991)  
History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b) (1999).  

Service connection for a pre-existing disorder may be allowed 
on an aggravation basis, when the evidence demonstrates that 
there is an increase in the disability during service, unless 
there is a showing that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (1999).  Clear and unmistakable evidence is required 
to rebut  the presumption of aggravation where the preservice 
disability  underwent an increase in severity during service. 
This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

The claim of entitlement to service connection for hepatitis 
C is well grounded.  The medical evidence included a current 
diagnosis of a hepatitis C disability because the October 
1999 and December 1999 diagnosis was hepatitis C.  

The medical evidence showed diagnosis of a hepatitis C 
disability in service.  In August 1997, the veteran tested 
positive for the hepatitis C virus, and the September 1997 
diagnosis was hepatitis C.  

The September 1997 medical separation examination report 
provided a medical nexus to service because the veteran filed 
his claim for service connection for hepatitis C within 1 
month after separation from service.  In Hampton v. Gober, 
10 Vet. App. 481, 482 (1997), the Court held that the 
diagnosis during the separation examination constituted 
evidence of a current disability as well as a nexus to 
service when the veteran filed his claim approximately a 
month after service.  Accordingly, the claim for service 
connection for hepatitis C is well grounded.  

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The RO obtained service medical records and 
determined that the veteran had not received medical care 
since service.  The veteran received VA examinations, filed 
numerous statements with the RO, and declined the opportunity 
for a hearing.  Therefore, the VA has fulfilled its duty to 
assist under 38 U.S.C.A. § 5107(a).  

Hepatitis C was not incurred in active service.  Initially, 
the veteran was presumed sound at his July 1997 entry into 
service because the May 1997 military examination and patient 
history was unremarkable except for tattoos.  Nonetheless, 
clear and unmistakable evidence demonstrated that hepatitis C 
existed prior to service.  The October 1999 and December 1999 
examiners opined that it was virtually certain that hepatitis 
C was present prior to induction because the conversion to 
reactive antibody status, which service medical records 
showed in July 1997 and August 1997, required several months 
to develop after initial exposure.  Accordingly, the 
presumption of soundness was rebutted and hepatitis C was not 
incurred in active service.  

Moreover, hepatitis C was not aggravated by active 
service.  The October 1999 and December 1999 examiners 
opined that it was less likely than not that the 
veteran's short period of military service aggravated 
the underlying hepatitis C infection because laboratory 
testing improved between July 1997 and August 1997, the 
veteran felt well at the medical separation 
examination, and significant liver disease was absent 
at the military induction and separation examinations.  
Accordingly, hepatitis C was not aggravated by active 
service.  

The veteran alleged that he had hepatitis C symptoms of 
weakness, nausea, headaches, joint pain, abdominal pain, 
fatigue, dizziness, shortness of breath, and elevated liver 
enzymes that worsened during the physical and mental abuse of 
training in service.  Nonetheless, the veteran is a lay 
person who is not competent to diagnose an in-service event 
as the cause of his symptoms.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, hepatitis C was not incurred in or aggravated by 
active service.  



ORDER

Entitlement to service connection for hepatitis C is denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

